Exhibit 10.43

AMENDMENT NO. 2

TO

SERVICES AGREEMENT

This Amendment No. 2 (“Amendment”), dated as of October 29, 2010, modifies the
Services Agreement (the “Agreement”) dated September 30, 2008, as amended
December 30, 2009, between R. R. Donnelley & Sons Company (“RR Donnelley” or
“RRD”), a Delaware corporation, having its principal place of business at 111
South Wacker Drive, Chicago, IL 60606, and EDGAR Online, Inc. (“EOL”), a
Delaware corporation, having its principal place of business at 50 Washington
Street, 11th Floor, Norwalk, CT 08654, as follows:

 

1. This Amendment hereby incorporates and amends the above-referenced Agreement
(which also includes any amendments thereto in effect on the effective date of
this Amendment). The Agreement shall remain in effect and unchanged except to
the extent provided in this Amendment. In case of any conflict between a
provision(s) of the Agreement and a provision(s) of this Amendment, the latter
shall control with regard to the subject matter set forth herein.

 

2. All terms defined in the Agreement shall have the same meaning when used in
this Amendment.

 

3. Effective November 1, 2010, the Agreement is hereby renewed for Year Three
and the parties waive their rights to terminate the Agreement pursuant to
Sections 5(a) and 10(h) thereof.

 

4. Effective January 1, 2011, Exhibit A to the Agreement is replaced with the
version attached hereto

 

5. Effective November 1, 2010, Section 2. “Term of the Agreement” is stricken in
its entirety and replaced with the following language:

 

  2. TERM

 

This Agreement shall commence on the Effective Date and shall continue in full
force and effect, notwithstanding Section 5(a) of the Agreement, until
December 31, 2011 (the “Initial Term”). Unless earlier terminated, or unless RRD
provides EOL written notice of its intent to renew this Agreement by
September 30, 2011, this Agreement will end on December 31, 2011. If RRD
provides EOL written notice of renewal, this Agreement will continue in effect
until December 31, 2012.

 

6. Section 10(j), entitled “Termination by Non-Renewal” shall be removed
effective November 1, 2010.

 

7. Except as expressly amended herein, the Agreement shall continue in full
force and effect in accordance with its terms, without any waiver, amendment or
other modification of any provision thereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment through their duly
authorized representatives the day and year first above written.

 

R. R. DONNELLEY & SONS COMPANY        EDGAR ONLINE, INC. /s/ Craig D Clay       
/s/ John M. Connolly (Signature)        (Signature) Craig D Clay        John M.
Connolly (Name — typed or printed)        (Name — typed or printed) EVP       
Interim CEO (Title)        (Title)



--------------------------------------------------------------------------------

EXHIBIT A

[The confidential material contained herein has

been omitted and has been separately filed with the Commission.]